Title: To Thomas Jefferson from James Breckenridge, 28 March 1822
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
At Home
Mar: 28th 1822
I meant to have set out this morning for the university, but nearly at the moment of my departure I was arrested by some circumstances which put it out of my power to leave home at this time. I regret it very much indeed as I had a great desire to attend the ensuing meeting of the visitors to see whether any plan can be devised for sustaining the credit of the institution & proceeding with the buildings untill the meeting of the next Legislature.I am your Fd & SevtJames Breckenridge